IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 97-10379
                           Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

OTHNIEL MCKINNEY, SR.,

                                          Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 2:96-CV-373
                        - - - - - - - - - -
                         November 24, 1997
Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Othniel McKinney, Sr., appeals the magistrate judge’s denial

of his motion for release on bond pending the disposition of his

28 U.S.C. § 2255 motion.    Because McKinney failed to appeal the

magistrate judge’s order denying release on bond to the district

court, this court has no jurisdiction to consider the ruling.

See Boren v. N.L. Indus., Inc., 889 F.2d 1463, 1465 (5th Cir.

1989).   Accordingly, the appeal is DISMISSED.   McKinney’s motion

for the appointment of counsel is DENIED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.